Exhibit 10.1

KORN/FERRY INTERNATIONAL

SECOND AMENDED AND RESTATED 2008 STOCK INCENTIVE PLAN

 

1. Purpose

The purpose of the Korn/Ferry International Second Amended and Restated 2008
Stock Incentive Plan (the “Plan”) is to advance the interests of Korn/Ferry
International (the “Company”) by stimulating the efforts of employees, officers,
non-employee directors and other service providers, in each case who are
selected to be participants, by heightening the desire of such persons to
continue working toward and contributing to the success and progress of the
Company. The Plan supersedes the Company’s Performance Award Plan with respect
to future awards, and provides for the grant of Incentive and Nonqualified Stock
Options, Stock Appreciation Rights, Restricted Stock and Restricted Stock Units,
any of which may be performance-based, and for Incentive Bonuses, which may be
paid in cash or stock or a combination thereof, as determined by the
Administrator.

 

2. Definitions

As used in the Plan, the following terms shall have the meanings set forth
below:

(a) “Administrator” means the Administrator of the Plan in accordance with
Section 18.

(b) “Award” means an Incentive Stock Option, Nonqualified Stock Option, Stock
Appreciation Right, Restricted Stock, Restricted Stock Unit or Incentive Bonus
granted to a Participant pursuant to the provisions of the Plan, any of which
the Administrator may structure to qualify in whole or in part as a Performance
Award.

(c) “Award Agreement” means a written agreement or other instrument as may be
approved from time to time by the Administrator implementing the grant of each
Award. An Agreement may be in the form of an agreement to be executed by both
the Participant and the Company (or an authorized representative of the Company)
or certificates, notices or similar instruments as approved by the
Administrator.

(d) “Board” means the board of directors of the Company.

(e) “Cause” means (unless otherwise expressly provided in the Award Agreement or
another contract, including an employment agreement) a termination of service,
based upon a finding by the Company, acting in good faith and based on its
reasonable belief at the time, that the Participant: (1) is or has been
dishonest, incompetent, or negligent in the discharge of his or her duties to
the Company; or has refused to perform stated or assigned duties; (2) has
committed a theft or embezzlement, or a breach of confidentiality or
unauthorized disclosure or use of inside information, customer lists, trade
secrets or other confidential information, or a breach of fiduciary duty
involving personal profit, or a willful or negligent violation of any law, rule
or regulation or of Company rules or policy, in any material respect; or has
been convicted of a felony or misdemeanor (other than minor traffic violations
or similar offenses); (3) has materially breached any of the provisions of any
agreement with the Company or a parent corporation; or (4) has engaged in unfair
competition with, or otherwise acted intentionally in a manner injurious to the
reputation, business or assets of the Company; or has induced a customer to
break or terminate any contract with the Company or an affiliate; or has induced
any principal for whom the Company (or an affiliate) acts as agent to terminate
such agency relationship. A termination for Cause shall be deemed to occur
(subject to reinstatement upon a contrary final determination by the
Administrator) on the date when the Company first delivers notice to the
Participant of a finding of termination for Cause and shall be final in all
respects on the date following the opportunity to be heard and written notice to
the Participant that his or her service is terminated.

(f) “Change in Control” means any of the following:

(1) An acquisition by any Person (excluding one or more Excluded Persons) of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
or a pecuniary interest in (either comprising “ownership of”)

 

1



--------------------------------------------------------------------------------

more than 50% of the Common Stock or voting securities entitled to then vote
generally in the election of directors of the Company (“Voting Stock”), after
giving effect to any new issue in the case of an acquisition from the
Company; or

(2) Consummation of a merger, consolidation, or reorganization of the Company or
of a sale or other disposition of all or substantially all of the Company’s
consolidated assets as an entirety (collectively, a “Business Combination”),
other than a Business Combination (A) in which all or substantially all of the
holders of Voting Stock hold or receive directly or indirectly 50% or more of
the voting stock of the entity resulting from the Business Combination (or a
parent company), and (B) after which no Person (other than any one or more of
the Excluded Persons) owns more than 50% of the voting stock of the resulting
entity (or a parent company) who did not own directly or indirectly at least
that amount of Voting Stock immediately before the Business Combination, and
(C) after which one or more Excluded Persons own an aggregate number of shares
of the voting stock at least equal to the aggregate number of shares of voting
stock owned by any other Person who is not an Excluded Person (except for any
person described in and satisfying the conditions of Rule 13d-1(b)(1) under the
Exchange Act), if any, and who owns more than 50% of the voting stock.

(3) Consummation of the dissolution or complete liquidation of the Company; or

(4) During any period of two consecutive years, individuals who at the beginning
of such period constituted the Board and any new director (other than a director
designated by a person who has entered into an agreement or arrangement with the
Company to effect a transaction described in clause (1) or (2) of this
definition) whose appointment, election, or nomination for election was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose appointment,
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the Board.

For purposes of determining whether a Change in Control has occurred, a
transaction includes all transactions in a series of related transactions.

(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rulings and regulations issues thereunder.

(h) “Common Stock” means the Company’s common stock, par value $0.01, subject to
adjustment as provided in Section 12.

(i) “Company” means Korn/Ferry International, a Delaware corporation.

(j) “Detrimental Activity” with respect to a Participant means that such
Participant:

(1) has directly or indirectly engaged in any business for his or her own
account that competes with the business of any entity within the Company Group
(“Company Group” means the Company, the Subsidiaries, and any affiliate of the
Company or a Subsidiary) (a business in competition with any entity within the
Company Group includes, without limitation, any business in an industry which
any business in the Company Group may conduct business from time to time and any
business in an industry which any entity within the Company Group has specific
plans to enter in the future and as to which the Participant is aware of such
planning); or

(2) has committed or engaged in an unauthorized disclosure or use of inside
information, trade secrets or other confidential information, or an unauthorized
use of trade names, trademarks, or other proprietary business designations owned
or used in connection with the business of any entity within the Company Group;
has failed to timely return to the Company in accordance with Company policy all
memoranda, books, papers, plans, information, letters and other data, and all
copies thereof or therefrom, in any way relating to the business of any entity
within the Company Group; or

 

2



--------------------------------------------------------------------------------

(3) has entered the employ of, renders services to, or has acquired a financial
interest in any person engaged in any business that competes with the business
of any entity within the Company Group; has acted intentionally in a manner
injurious to the reputation, business or assets of, any entity within the
Company Group; has interfered with business relationships (whether formed before
or after the date hereof) between the Company, any Subsidiary, any of their
respective affiliates, and any customers, suppliers, officers, employees,
partners, members or investors; has influenced or attempted to influence a
vendor or customer of any entity within the Company Group, either directly or
indirectly, to divert their business away from the Company Group, induced a
principal for whom an entity within the Company Group acts as agent to terminate
such agency relationship, or induced an employee of any entity within the
Company Group who earned $25,000 or more on an annualized basis during the last
six months of his or her employment to work for any business, individual,
partnership, firm, corporation, or other entity then in competition with the
business of any entity within the Company Group.

(k) “Disability” shall mean a medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than 12 months by reason
of which the Participant is unable to engage in any substantial gainful
activity.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

(m) “Excluded Person” means (1) the Company or any Subsidiary; (2) any person
described in and satisfying the conditions of Rule 13d-1(b)(1) under the
Exchange Act); (3) any employee benefit plan of the Company; or (4) any
affiliates (within the meaning of the Exchange Act), successors, or heirs,
descendants or members of the immediate families of the individuals identified
in part (2) of this definition.

(n) “Fair Market Value” means, as of any date, the closing price per share at
which the Shares are sold in the regular way on the New York Stock Exchange or,
if no Shares are traded on the New York Stock Exchange on the date in question,
then for the next preceding date for which Shares are traded on the New York
Stock Exchange.

(o) “First Restatement Effective Date” has the meaning set forth in Section 4.

(p) “Incentive Bonus” means a bonus opportunity awarded under Section 9 pursuant
to which a Participant may become entitled to receive an amount based on
satisfaction of such performance criteria as are specified in the Award
Agreement.

(q) “Incentive Stock Option” means a stock option that is intended to qualify as
an “incentive stock option” within the meaning of Section 422 of the Code.

(r) “Nonemployee Director” means each person who is, or is elected to be, a
member of the Board and who is not an employee of the Company or any Subsidiary.

(s) “Nonqualified Stock Option” means a stock option that is not intended to
qualify as an “incentive stock option” within the meaning of Section 422 of the
Code.

(t) “Option” means an Incentive Stock Option and/or a Nonqualified Stock Option
granted pursuant to Section 6 of the Plan.

(u) “Participant” means any individual described in Section 3 to whom Awards
have been granted from time to time by the Administrator and any authorized
transferee of such individual.

(v) “Performance Award” means an Award, the grant, issuance, retention, vesting
or settlement of which is subject to satisfaction of one or more Qualifying
Performance Criteria established pursuant to Section 13.

 

3



--------------------------------------------------------------------------------

(w) “Person” means an association, a corporation, an individual, a partnership,
a trust or any other entity or organization, including a governmental entity and
a “person” as that term is used under Section 13(d) or 14 (d) of the Exchange
Act.

(x) “Plan” means the Second Amended and Restated Korn/Ferry International 2008
Stock Incentive Plan as set forth herein and as amended from time to time.

(y) “Prior Plan” means the Company’s Performance Award Plan.

(z) “Qualifying Performance Criteria” has the meaning set forth in
Section 13(b).

(aa) “Restricted Stock” means Shares granted pursuant to Section 8 of the Plan.

(bb) “Restricted Stock Unit” means an Award granted to a Participant pursuant to
Section 8 pursuant to which Shares or cash in lieu thereof may be issued in the
future.

(cc) “Second Restatement Effective Date” has the meaning set forth in Section 4.

(dd) “Share” means a share of the Common Stock, subject to adjustment as
provided in Section 12.

(ee) “Stock Appreciation Right” means a right granted pursuant to Section 7 of
the Plan that entitles the Participant to receive, in cash or Shares or a
combination thereof, as determined by the Administrator, value equal to or
otherwise based on the excess of (i) the market price of a specified number of
Shares at the time of exercise over (ii) the exercise price of the right, as
established by the Administrator on the date of grant.

(ff) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company where each of the corporations
in the unbroken chain other than the last corporation owns stock possessing at
least 50 percent or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain, and if specifically
determined by the Administrator in the context other than with respect to
Incentive Stock Options, may include an entity in which the Company has a
significant ownership interest or that is directly or indirectly controlled by
the Company.

(gg) “Termination of Employment” means ceasing to serve as a full-time employee
of the Company and its Subsidiaries or, with respect to a Nonemployee Director
or other service provider, ceasing to serve as such for the Company, except that
with respect to all or any Awards held by a Participant (i) the Administrator
may determine, subject to Section 6(d), that an approved leave of absence or
approved employment on a less than full-time basis is not considered a
Termination of Employment, (ii) the Administrator may determine that a
transition of employment to service with a partnership, joint venture or
corporation not meeting the requirements of a Subsidiary in which the Company or
a Subsidiary is a party is not considered a Termination of Employment,
(iii) service as a member of the Board or other service provider shall
constitute continued employment with respect to Awards granted to a Participant
while he or she served as an employee, and (iv) service as an employee of the
Company or a Subsidiary shall constitute continued employment with respect to
Awards granted to a Participant while he or she served as a member of the Board
or other service provider. The Administrator shall determine whether any
corporate transaction, such as a sale or spin-off of a division or subsidiary
that employs a Participant, shall be deemed to result in a Termination of
Employment with the Company and its Subsidiaries for purposes of any affected
Participant’s Options, and the Administrator’s decision shall be final and
binding.

 

3. Eligibility

Any person who is a current or prospective officer or employee of the Company or
of any Subsidiary shall be eligible for selection by the Administrator for the
grant of Awards hereunder. In addition, Nonemployee Directors and any other
service providers who have been retained to provide consulting, advisory or
other

 

4



--------------------------------------------------------------------------------

services to the Company or to any Subsidiary shall be eligible for the grant of
Awards hereunder as determined by the Administrator. Options intending to
qualify as Incentive Stock Options may only be granted to employees of the
Company or any Subsidiary within the meaning of the Code, as selected by the
Administrator. For purposes of this Plan, the Chairman of the Board’s status as
an employee shall be determined by the Administrator.

 

4. Effective Date and Termination of Plan

This Plan was originally adopted by the Board as of August 22, 2008, and became
effective when it was approved by the Company’s stockholders on September 23,
2008. The Plan was amended and restated effective upon the approval of the
Company’s stockholders on September 10, 2009 (the “First Restatement Effective
Date”). This second amendment and restatement of the Plan was adopted by the
Board of Directors of the Company on August 22, 2012 and it will become
effective (the “Second Restatement Effective Date”), when it is approved by the
Company’s stockholders. The Plan shall remain available for the grant of Awards
until the tenth (10th) anniversary of the Second Restatement Effective Date.
Notwithstanding the foregoing, the Plan may be terminated at such earlier time
as the Board may determine. Termination of the Plan will not affect the rights
and obligations of the Participants and the Company arising under Awards
theretofore granted and then in effect. The Plan as amended and restated
hereunder shall apply to Awards granted on or after the Second Restatement
Effective Date. Except as specifically provided for herein, the provisions of
the Plan in existence prior to this second amendment and restatement shall
continue to govern Awards granted prior to the Second Restatement Effective
Date.

 

5. Shares Subject to the Plan and to Awards

(a) Aggregate Limits. The aggregate number of Shares issuable pursuant to all
Awards granted under this Plan on and after the Second Restatement Effective
Date shall not exceed 5,700,000, plus any Shares (i) subject to outstanding
awards under the Plan as of the Second Restatement Effective Date or
(ii) subject to outstanding awards under the Prior Plan as of August 8, 2008
that, in each case, on or after the Second Restatement Effective Date cease for
any reason to be subject to such awards (other than by reason of exercise or
settlement of the awards to the extent they are exercised for or settled in
vested and nonforfeitable shares); provided that (i) any Shares granted under
Options or Stock Appreciation Rights shall be counted against this limit on a
one-for-one basis; and (ii) any Shares granted as or under Awards other than
Options or Stock Appreciation Rights shall be counted against this limit as
1.91 Shares for every one (1) Share subject to such Award. The aggregate number
of Shares available for grant under this Plan and the number of Shares subject
to outstanding Awards shall be subject to adjustment as provided in Section 12.
The Shares issued pursuant to Awards granted under this Plan may be shares that
are authorized and unissued or shares that were reacquired by the Company,
including shares purchased in the open market.

(b) Issuance of Shares. For purposes of Section 5(a), the aggregate number of
Shares issued under this Plan at any time shall equal only the number of Shares
actually issued upon exercise or settlement of an Award. Notwithstanding the
foregoing, Shares subject to an Award under the Plan may not again be made
available for issuance under the Plan if such Shares are: (i) Shares that were
subject to a stock-settled Stock Appreciation Right and were not issued upon the
net settlement or net exercise of such Stock Appreciation Right, (ii) Shares
used to pay the exercise price of an Option, (iii) Shares delivered to or
withheld by the Company to pay the withholding taxes related an Option or Stock
Appreciation Right, or (iv) Shares repurchased on the open market with the
proceeds of an Option exercise. Shares subject to Awards that have been
canceled, expired, forfeited or otherwise not issued under an Award and Shares
subject to Awards settled in cash shall not count as Shares issued under this
Plan.

(c) Tax Code Limits. The aggregate number of Shares subject to Awards granted
under this Plan during any calendar year to any one Participant shall not exceed
500,000, which number shall be calculated and adjusted pursuant to Section 12
only to the extent that such calculation or adjustment will not affect the
status of any

 

5



--------------------------------------------------------------------------------

Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code but which number shall not count any tandem SARs (as
defined in Section 7). The aggregate number of Shares that may be issued
pursuant to the exercise of Incentive Stock Options granted under this Plan
after the Second Restatement Effective Date shall not exceed 5,700,000, which
number shall be calculated and adjusted pursuant to Section 12 only to the
extent that such calculation or adjustment will not affect the status of any
option intended to qualify as an Incentive Stock Option under Section 422 of the
Code. The maximum cash amount payable pursuant to that portion of an Incentive
Bonus granted in any calendar year to any Participant under this Plan that is
intended to satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code shall not exceed $5,000,000.

(d) Director Awards. The aggregate number of Shares subject to Options and Stock
Appreciation Rights granted under this Plan during any calendar year to any one
Nonemployee Director shall not exceed 50,000, and the aggregate number of Shares
issued or issuable under all Awards granted under this Plan other than Options
or Stock Appreciation Rights during any calendar year to any one Nonemployee
Director shall not exceed 25,000; provided, however, that in the calendar year
in which a Nonemployee Director first joins the Board of Directors or is first
designated as Chairman of the Board of Directors or Lead Director, the maximum
number of shares subject to Awards granted to the Participant may be up to two
hundred percent (200%) of the number of shares set forth in the foregoing limits
and the foregoing limits shall not count any tandem SARs (as defined in
Section 7).

(e) Assumed Awards of Acquired Corporations. In the event that the Company
acquires another corporation and assumes outstanding equity awards of such
acquired corporation, the number of Shares authorized for issuance under this
Plan shall be increased to the extent necessary to satisfy such assumed equity
awards (as adjusted, to the extent appropriate, using the exchange ratio or
other adjustment or valuation ratio or formula used in such acquisition or
combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) and such Shares
shall not reduce the Shares otherwise authorized for issuance under the Plan.

(f) Awards of Acquired Corporations. In the event that a corporation acquired by
the Company, or with which the Company combines, has shares available under a
pre-existing plan approved by stockholders and not adopted in contemplation of
such acquisition or combination, the shares available for grant pursuant to the
terms of such pre-existing plan (as adjusted, to the extent appropriate, using
the exchange ratio or other adjustment or valuation ratio or formula used in
such acquisition or combination to determine the consideration payable to the
holders of common stock of the entities party to such acquisition or
combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for issuance under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not employees,
directors or consultants of the Company immediately before such acquisition or
combination.

 

6. Options

(a) Option Awards. Options may be granted at any time and from time to time
prior to the termination of the Plan to Participants as determined by the
Administrator. No Participant shall have any rights as a stockholder with
respect to any Shares subject to Option hereunder until said Shares have been
issued. Each Option shall be evidenced by an Award Agreement. Options granted
pursuant to the Plan need not be identical but each Option must contain and be
subject to the terms and conditions set forth below.

(b) Price. The Administrator will establish the exercise price per Share under
each Option, which, in no event will be less than the Fair Market Value of the
Shares on the date of grant; provided, however, that the exercise price per
Share with respect to an Option that is granted in connection with a merger or
other acquisition as a substitute or replacement award for options held by
optionees of the acquired entity may be less than 100% of the Fair Market Value
of the Shares on the date such Option is granted if such exercise price is based
on a

 

6



--------------------------------------------------------------------------------

formula set forth in the terms of the options held by such optionees or in the
terms of the agreement providing for such merger or other acquisition. The
exercise price of any Option may be paid in Shares, cash or a combination
thereof, as determined by the Administrator, including an irrevocable commitment
by a broker to pay over such amount from a sale of the Shares issuable under an
Option, the delivery of previously owned Shares and withholding of Shares
deliverable upon exercise.

(c) No Repricing without Stockholder Approval. Other than in connection with a
change in the Company’s capitalization (as described in Section 12) at any time
when the exercise price of an Option is above the Fair Market Value of a Share,
the Company shall not, without stockholder approval, reduce the exercise price
of such Option and shall not exchange such Option for a new Award with a lower
(or no) exercise price or for cash.

(d) Provisions Applicable to Options. The date on which Options become
exercisable shall be determined at the sole discretion of the Administrator and
set forth in an Award Agreement. Unless provided otherwise in the applicable
Award Agreement, to the extent that the Administrator determines that an
approved leave of absence is not a Termination of Employment, the vesting period
and/or exercisability of an Option shall be adjusted by the Administrator during
or to reflect the effects of any period during which the Participant is on an
approved leave of absence or is employed on a less than full-time basis.

(e) Term of Options and Termination of Employment: The Administrator shall
establish the term of each Option, which in no case shall exceed a period of
seven (7) years from the date of grant. Unless an Option earlier expires upon
the expiration date established pursuant to the foregoing sentence, upon the
termination of the Participant’s employment, his or her rights to exercise an
Option then held shall be only as follows, unless the Administrator specifies
otherwise:

(1) Death. Upon the death of a Participant while in the employ of the Company or
any Subsidiary or while serving as a member of the Board, all of the
Participant’s Options then held shall be exercisable by his or her estate, heir
or beneficiary at any time during the one (1) year period commencing on the date
of death. Any and all of the deceased Participant’s Options that are not
exercised during the one (1) year period commencing on the date of death shall
terminate as of the end of such one (1) year period.

If a Participant should die within thirty (30) days of his or her Termination of
Employment with the Company and its Subsidiaries, an Option shall be exercisable
by his or her estate, heir or beneficiary at any time during the one (1) year
period commencing on the date of termination, but only to the extent of the
number of Shares as to which such Option was exercisable as of the date of such
termination. Any and all of the deceased Participant’s Options that are not
exercised during the one (1) year period commencing on the date of termination
shall terminate as of the end of such one (1) year period. A Participant’s
estate shall mean his or her legal representative or other person who so
acquires the right to exercise the Option by bequest or inheritance or by reason
of the death of the Participant.

(2) Disability. Upon Termination of Employment as a result of a Participant’s
Disability, all of the Participant’s Options then held shall be exercisable
during the one (1) year period commencing on the date of termination. Any and
all Options that are not exercised during the one (1) year period commencing on
the date of termination shall terminate as of the end of such one (1) year
period.

(3) Other Reasons. Upon the date of a termination of a Participant’s employment
for any reason other than those stated above in Sections 6(e)(1) and (e)(2) or
as described in Section 15, (A) to the extent that any Option is not exercisable
as of such termination date, such portion of the Option shall remain
unexercisable and shall terminate as of such date, and (B) to the extent that
any Option is exercisable as of such termination date, such portion of the
Option shall expire on the earlier of (i) ninety (90) days following such date
and (ii) the expiration date of such Option.

(f) Incentive Stock Options. Notwithstanding anything to the contrary in this
Section 6, in the case of the grant of an Option intending to qualify as an
Incentive Stock Option: (i) if the Participant owns stock possessing more than
10 percent of the combined voting power of all classes of stock of the Company
(a “10% Shareholder”), the

 

7



--------------------------------------------------------------------------------

exercise price of such Option must be at least 110 percent of the Fair Market
Value of the Shares on the date of grant and the Option must expire within a
period of not more than five (5) years from the date of grant, and
(ii) Termination of Employment will occur when the person to whom an Award was
granted ceases to be an employee (as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder) of the
Company and its Subsidiaries. Notwithstanding anything in this Section 6 to the
contrary, options designated as Incentive Stock Options shall not be eligible
for treatment under the Code as Incentive Stock Options (and will be deemed to
be Nonqualified Stock Options) to the extent that either (a) the aggregate Fair
Market Value of Shares (determined as of the time of grant) with respect to
which such Options are exercisable for the first time by the Participant during
any calendar year (under all plans of the Company and any Subsidiary) exceeds
$100,000, taking Options into account in the order in which they were granted,
or (b) such Options otherwise remain exercisable but are not exercised within
three (3) months of Termination of Employment (or such other period of time
provided in Section 422 of the Code).

 

7. Stock Appreciation Rights

Stock Appreciation Rights may be granted to Participants from time to time
either in tandem with or as a component of other Awards granted under the Plan
(“tandem SARs”) or not in conjunction with other Awards (“freestanding SARs”)
and may, but need not, relate to a specific Option granted under Section 6. The
provisions of Stock Appreciation Rights need not be the same with respect to
each grant or each recipient. Any Stock Appreciation Right granted in tandem
with an Award may be granted at the same time such Award is granted or at any
time thereafter before exercise or expiration of such Award. All freestanding
SARs shall be granted subject to the same terms and conditions applicable to
Options as set forth in Section 6 and all tandem SARs shall have the same
exercise price, vesting, exercisability, forfeiture and termination provisions
as the Award to which they relate. Subject to the provisions of Section 6 and
the immediately preceding sentence, the Administrator may impose such other
conditions or restrictions on any Stock Appreciation Right as it shall deem
appropriate. Stock Appreciation Rights may be settled in Shares, cash or a
combination thereof, as determined by the Administrator and set forth in the
applicable Award Agreement. Other than in connection with a change in the
Company’s capitalization (as described in Section 12) at any time when the
exercise price of a Stock Appreciation Right is above the Fair Market Value of a
Share, the Company shall not, without stockholder approval, reduce the exercise
price of such Stock Appreciation Right and shall not exchange such Stock
Appreciation Right for a new Award with a lower (or no) exercise price or for
cash.

 

8. Restricted Stock and Restricted Stock Units

(a) Restricted Stock and Restricted Stock Unit Awards. Restricted Stock and
Restricted Stock Units may be granted at any time and from time to time prior to
the termination of the Plan to Participants as determined by the Administrator.
Restricted Stock is an award or issuance of Shares the grant, issuance,
retention, vesting and/or transferability of which is subject during specified
periods of time to such conditions (including continued employment or
performance conditions) and terms as the Administrator deems appropriate.
Restricted Stock Units are Awards denominated in units of Shares under which the
issuance of Shares is subject to such conditions (including continued employment
or performance conditions) and terms as the Administrator deems appropriate.
Each grant of Restricted Stock and Restricted Stock Units shall be evidenced by
an Award Agreement. Unless determined otherwise by the Administrator, each
Restricted Stock Unit will be equal to one Share and will entitle a Participant
to either the issuance of Shares or payment of an amount of cash determined with
reference to the value of Shares. To the extent determined by the Administrator,
Restricted Stock and Restricted Stock Units may be satisfied or settled in
Shares, cash or a combination thereof. Restricted Stock and Restricted Stock
Units granted pursuant to the Plan need not be identical but each grant of
Restricted Stock and Restricted Stock Units must contain and be subject to the
terms and conditions set forth below.

(b) Contents of Agreement. Each Award Agreement shall contain provisions
regarding (i) the number of Shares or Restricted Stock Units subject to such
Award or a formula for determining such number, (ii) the

 

8



--------------------------------------------------------------------------------

purchase price of the Shares, if any, and the means of payment, (iii) the
performance criteria, if any, and level of achievement versus these criteria
that shall determine the number of Shares or Restricted Stock Units granted,
issued, retainable and/or vested, (iv) such terms and conditions on the grant,
issuance, vesting and/or forfeiture of the Shares or Restricted Stock Units as
may be determined from time to time by the Administrator, (v) the term of the
performance period, if any, as to which performance will be measured for
determining the number of such Shares or Restricted Stock Units, and
(vi) restrictions on the transferability of the Shares or Restricted Stock
Units. Shares issued under a Restricted Stock Award may be issued in the name of
the Participant and held by the Participant or held by the Company, in each case
as the Administrator may provide.

(c) Vesting and Performance Criteria. The grant, issuance, retention, vesting
and/or settlement of shares of Restricted Stock and Restricted Stock Units will
occur when and in such installments as the Administrator determines or under
criteria the Administrator establishes, which may include Qualifying Performance
Criteria. Up to 250,000 Shares shall be available for issuance to employee
Participants after the Second Restatement Effective Date as Awards having no
minimum vesting period. The grant, issuance, retention, vesting and/or
settlement of Shares under any Award that is based on performance criteria and
level of achievement versus such criteria will be subject to a performance
period of not less than twelve months, and the grant, issuance, retention,
vesting and/or settlement of Shares under any Restricted Stock or Restricted
Stock Unit Award that is based solely upon continued employment and/or the
passage of time may not vest or be settled in full prior to the thirty-sixth
month following its date of grant, but may be subject to pro-rata vesting over
such period, except that the Administrator may provide for the satisfaction
and/or lapse of all conditions under any such Award in the event of the
Participant’s retirement, death or disability or in connection with a Change in
Control, and the Administrator may provide that any such restriction or
limitation will not apply in the case of a Restricted Stock or Restricted Stock
Unit Award that is issued in payment or settlement of compensation that has been
earned by the Participant. In addition, the limitations set forth in the
preceding sentence shall not apply to any Awards granted to Nonemployee
Directors. Notwithstanding anything in this Plan to the contrary, the
performance criteria for any Restricted Stock or Restricted Stock Unit that is
intended to satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code will be a measure based on one or more Qualifying
Performance Criteria selected by the Administrator and specified when the Award
is granted.

(d) Discretionary Adjustments and Limits. Subject to the limits imposed under
Section 162(m) of the Code for Awards that are intended to qualify as
“performance-based compensation,” notwithstanding the satisfaction of any
performance goals, the number of Shares granted, issued, retainable and/or
vested under an Award of Restricted Stock or Restricted Stock Units on account
of either financial performance or personal performance evaluations may, to the
extent specified in the Award Agreement, be reduced, but not increased, by the
Administrator on the basis of such further considerations as the Administrator
shall determine.

(e) Voting Rights. Unless otherwise determined by the Administrator,
Participants holding shares of Restricted Stock granted hereunder may exercise
full voting rights with respect to those shares during the period of
restriction. Participants shall have no voting rights with respect to Shares
underlying Restricted Stock Units unless and until such Shares are reflected as
issued and outstanding shares on the Company’s stock ledger.

(f) Dividends and Distributions. Participants in whose name Restricted Stock is
granted shall be entitled to receive all dividends and other distributions paid
with respect to those Shares, unless determined otherwise by the Administrator.
The Administrator will determine whether any such dividends or distributions
will be automatically reinvested in additional shares of Restricted Stock and
subject to the same restrictions on transferability as the Restricted Stock with
respect to which they were distributed or whether such dividends or
distributions will be paid in cash. Shares underlying Restricted Stock Units
shall be entitled to dividends or dividend equivalents only to the extent
provided by the Administrator. Notwithstanding anything herein to the contrary,
in no event will dividends or dividend equivalents be paid with respect to
unvested Awards of Restricted Stock or Restricted Stock Units that are subject
to performance-based vesting criteria.

 

9



--------------------------------------------------------------------------------

9. Incentive Bonuses

(a) General. Each Incentive Bonus Award will confer upon the Participant the
opportunity to earn a future payment tied to the level of achievement with
respect to one or more performance criteria established for a performance period
of not less than one year.

(b) Incentive Bonus Document. The terms of any Incentive Bonus will be set forth
in an Award Agreement. Each Award Agreement evidencing an Incentive Bonus shall
contain provisions regarding (i) the target and maximum amount payable to the
Participant as an Incentive Bonus, (ii) the performance criteria and level of
achievement versus these criteria that shall determine the amount of such
payment, (iii) the term of the performance period as to which performance shall
be measured for determining the amount of any payment, (iv) the timing of any
payment earned by virtue of performance, (v) restrictions on the alienation or
transfer of the Incentive Bonus prior to actual payment, (vi) forfeiture
provisions and (vii) such further terms and conditions, in each case not
inconsistent with this Plan as may be determined from time to time by the
Administrator.

(c) Performance Criteria. The Administrator shall establish the performance
criteria and level of achievement versus these criteria that shall determine the
target and maximum amount payable under an Incentive Bonus, which criteria may
be based on financial performance and/or personal performance evaluations. The
Administrator may specify the percentage of the target Incentive Bonus that is
intended to satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code. Notwithstanding anything to the contrary herein, the
performance criteria for any portion of an Incentive Bonus that is intended by
the Administrator to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code shall be a measure based on one
or more Qualifying Performance Criteria (as defined in Section 13(b)) selected
by the Administrator and specified at the time the Incentive Bonus is granted.
The Administrator shall certify the extent to which any Qualifying Performance
Criteria has been satisfied, and the amount payable as a result thereof, prior
to payment of any Incentive Bonus that is intended to satisfy the requirements
for “performance-based compensation” under Section 162(m) of the Code.

(d) Timing and Form of Payment. The Administrator shall determine the timing of
payment of any Incentive Bonus. Payment of the amount due under an Incentive
Bonus may be made in cash or in Shares, as determined by the Administrator. The
Administrator may provide for or, subject to such terms and conditions as the
Administrator may specify, may permit a Participant to elect for the payment of
any Incentive Bonus to be deferred to a specified date or event.

(e) Discretionary Adjustments. Notwithstanding satisfaction of any performance
goals, the amount paid under an Incentive Bonus on account of either financial
performance or personal performance evaluations may, to the extent specified in
the Award Agreement, be reduced, but not increased, by the Administrator on the
basis of such further considerations as the Administrator shall determine.

 

10. Deferral of Gains

The Administrator may, in an Award Agreement or otherwise, provide for the
deferred delivery of Shares upon settlement, vesting or other events with
respect to Restricted Stock or Restricted Stock Units, or in payment or
satisfaction of an Incentive Bonus. Notwithstanding anything herein to the
contrary, in no event will any deferral of the delivery of Shares or any other
payment with respect to any Award be allowed if the Administrator determines, in
its sole discretion, that the deferral would result in the imposition of the
additional tax under Section 409A(a)(1)(B) of the Code. No award shall provide
for deferral of compensation that does not comply with Section 409A of the Code,
unless the Board, at the time of grant, specifically provides that the Award is
not intended to comply with Section 409A of the Code. The Company shall have no
liability to a Participant, or any other party, if an Award that is intended to
be exempt from, or compliant with, Section 409A of the Code is not so exempt or
compliant or for any action taken by the Board.

 

10



--------------------------------------------------------------------------------

11. Conditions and Restrictions Upon Securities Subject to Awards

The Administrator may provide that the Shares issued upon exercise of an Option
or Stock Appreciation Right or otherwise subject to or issued under an Award
shall be subject to such further agreements, restrictions, conditions or
limitations as the Administrator in its discretion may specify prior to the
exercise of such Option or Stock Appreciation Right or the grant, vesting or
settlement of such Award, including without limitation, conditions on vesting or
transferability, forfeiture or repurchase provisions and method of payment for
the Shares issued upon exercise, vesting or settlement of such Award (including
the actual or constructive surrender of Shares already owned by the Participant)
or payment of taxes arising in connection with an Award. Without limiting the
foregoing, such restrictions may address the timing and manner of any resales by
the Participant or other subsequent transfers by the Participant of any Shares
issued under an Award, including without limitation (i) restrictions under an
insider trading policy or pursuant to applicable law, (ii) restrictions designed
to delay and/or coordinate the timing and manner of sales by Participant and
holders of other Company equity compensation arrangements, (iii) restrictions as
to the use of a specified brokerage firm for such resales or other transfers,
and (iv) provisions requiring Shares to be sold on the open market or to the
Company in order to satisfy tax withholding or other obligations.

 

12. Adjustment of and Changes in the Stock

In the event that any dividend or other distribution (whether in the form of
cash, Shares, other securities or other property), stock split or a combination
or consolidation of the outstanding Shares into a lesser number of shares, is
declared with respect to the Shares, the authorization limits under
Sections 5(a) and 5(c) shall be increased or decreased proportionately, and the
Shares then subject to each Award shall be increased or decreased
proportionately without any change in the aggregate purchase price therefor. In
the event the Shares shall be changed into or exchanged for a different number
or class of shares of stock or securities of the Company or of another
corporation, whether through recapitalization, reorganization, reclassification,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of Shares or other securities of the Company, issuance of warrants or other
rights to purchase Shares or other securities of the Company, or any other
similar corporate transaction or event affects the Shares such that an equitable
adjustment would be required in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the authorization limits under Sections 5(a) and 5(c) shall be adjusted
proportionately, and an equitable adjustment shall be made to each Share subject
to an Award such that no dilution or enlargement of the benefits or potential
benefits occurs. Each such Share then subject to each Award shall be adjusted to
the number and class of shares into which each outstanding Share shall be so
exchanged such that no dilution or enlargement of the benefits occurs, all
without change in the aggregate purchase price for the Shares then subject to
each Award. Action by the Administrator pursuant to this Section 12 may include
adjustment to any or all of: (i) the number and type of Shares (or other
securities or other property) that thereafter may be made the subject of Awards
or be delivered under the Plan; (ii) the number and type of Shares (or other
securities or other property) subject to outstanding Awards; (iii) the purchase
price or exercise price of a Share under any outstanding Award or the measure to
be used to determine the amount of the benefit payable on an Award; and (iv) any
other adjustments the Administrator determines to be equitable.

No right to purchase fractional shares shall result from any adjustment in
Awards pursuant to this Section 12. In case of any such adjustment, the Shares
subject to the Award shall be rounded down to the nearest whole share. The
Company shall notify Participants holding Awards subject to any adjustments
pursuant to this Section 12 of such adjustment, but (whether or not notice is
given) such adjustment shall be effective and binding for all purposes of the
Plan.

 

13. Qualifying Performance-Based Compensation

(a) General. The Administrator may establish performance criteria and level of
achievement versus such criteria that shall determine the number of Shares to be
granted, retained, vested, issued or issuable under or in settlement of or the
amount payable pursuant to an Award, which criteria may be based on Qualifying

 

11



--------------------------------------------------------------------------------

Performance Criteria or other standards of financial performance and/or personal
performance evaluations. In addition, the Administrator may specify that an
Award or a portion of an Award is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code, provided that
the performance criteria for such Award or portion of an Award that is intended
by the Administrator to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code shall be a measure based on one
or more Qualifying Performance Criteria selected by the Administrator and
specified at the time the Award is granted. The Administrator shall certify the
extent to which any Qualifying Performance Criteria has been satisfied, and the
amount payable as a result thereof, prior to payment, settlement or vesting of
any Award that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code. Notwithstanding satisfaction of
any performance goals, the number of Shares issued under or the amount paid
under an award may, to the extent specified in the Award Agreement, be reduced,
but not increased, by the Administrator on the basis of such further
considerations as the Administrator in its sole discretion shall determine.

(b) Qualifying Performance Criteria. For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, or derivations of such performance criteria, either
individually, alternatively or in any combination, applied to either the Company
as a whole or to a business unit or Subsidiary, either individually,
alternatively or in any combination, and measured either annually or
cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Administrator: (i) cash flow (before or
after dividends), (ii) earnings per share (including earnings before interest,
taxes, depreciation and amortization), (iii) stock price, (iv) return on equity,
(v) total stockholder return, (vi) return on capital (including return on total
capital or return on invested capital), (vii) return on assets or net assets,
(viii) market capitalization, (ix) economic value added, (x) debt leverage (debt
to capital), (xi) revenue, (xii) income or net income, (xiii) operating income,
(xiv) operating profit or net operating profit, (xv) operating margin or profit
margin, (xvi) return on operating revenue, (xvii) cash from operations,
(xviii) operating ratio, (xix) operating revenue, (xx) market share,
(xxi) product development or release schedules, (xxii) new product innovation,
(xxiii) product cost reduction through advanced technology, (xxiv) brand
recognition/acceptance, (xxv) product ship targets, (xxvi) cost reductions,
customer service, (xxvii) customer satisfaction, or (xxviii) the sales of assets
or subsidiaries. To the extent consistent with Section 162(m) of the Code, the
Administrator (A) may appropriately adjust any evaluation of performance under a
Qualifying Performance Criteria to eliminate the effects of charges for
restructurings, discontinued operations, extraordinary items and all items of
gain, loss or expense determined to be extraordinary or unusual in nature or
related to the disposal of a segment of a business or related to a change in
accounting principle all as determined in accordance with standards established
by opinion No. 30 of the Accounting Principles Board (APA Opinion No. 30) or
other applicable or successor accounting provisions, as well as the cumulative
effect of accounting changes, in each case as determined in accordance with
generally accepted accounting principles or identified in the Company’s
financial statements or notes to the financial statements, and (B) may
appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to exclude any of the following events that occurs during a
performance period: (i) asset write-downs, (ii) litigation, claims, judgments or
settlements, (iii) the effect of changes in tax law or other such laws or
provisions affecting reported results, (iv) accruals for reorganization and
restructuring programs, and (v) accruals of any amounts for payment under this
Plan or any other compensation arrangement maintained by the Company.

 

14. Transferability

Each Award may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated by a Participant other than by will or the laws of
descent and distribution, and each Option or Stock Appreciation Right shall be
exercisable only by the Participant during his or her lifetime. Notwithstanding
the foregoing, to the extent permitted by the Administrator, the person to whom
an Award is initially granted (the “Grantee”) may transfer an Award to any
“family member” of the Grantee (as such term is defined in Section 1(a)(5) of
the General Instructions to Form S-8 under the Securities Act of 1933, as
amended (“Form S-8”)), to trusts solely for

 

12



--------------------------------------------------------------------------------

the benefit of such family members and to partnerships in which such family
members and/or trusts are the only partners; provided that, (i) as a condition
thereof, the transferor and the transferee must execute a written agreement
containing such terms as specified by the Administrator, and (ii) the transfer
is pursuant to a gift or a domestic relations order to the extent permitted
under the General Instructions to Form S-8. Except to the extent specified
otherwise in the agreement the Administrator provides for the Grantee and
transferee to execute, all vesting, exercisability and forfeiture provisions
that are conditioned on the Grantee’s continued employment or service shall
continue to be determined with reference to the Grantee’s employment or service
(and not to the status of the transferee) after any transfer of an Award
pursuant to this Section 14, and the responsibility to pay any taxes in
connection with an Award shall remain with the Grantee notwithstanding any
transfer other than by will or intestate succession.

 

15. Suspension or Termination of Awards

Except as otherwise provided by the Administrator, if at any time (including
after a notice of exercise has been delivered or an award has vested) the Chief
Executive Officer or any other person designated by the Administrator (each such
person, an “Authorized Officer”) reasonably believes that a Participant may have
committed any act constituting Cause for termination of employment or any
Detrimental Activity, the Authorized Officer, Administrator or the Board may
suspend the Participant’s rights to exercise any Option, to vest in an Award,
and/or to receive payment for or receive Shares in settlement of an Award
pending a determination of whether such an act has been committed.

If the Administrator or an Authorized Officer determines a Participant has
committed any act constituting Cause for termination of employment or any
Detrimental Activity, then except as otherwise provided by the Administrator,
(i) neither the Participant nor his or her estate nor transferee shall be
entitled to exercise any Option or Stock Appreciation Right whatsoever, vest in
or have the restrictions on an Award lapse, or otherwise receive payment of an
Award, (ii) the Participant will forfeit all outstanding Awards and (iii) the
Participant may be required, at the Administrator’s sole discretion, to return
and/or repay to the Company any then unvested Shares previously issued under the
Plan. In making such determination, the Administrator or an Authorized Officer
shall give the Participant an opportunity to appear and present evidence on his
or her behalf at a hearing before the Administrator or its designee or an
opportunity to submit written comments, documents, information and arguments to
be considered by the Administrator. Any dispute by a Participant or other person
as to the determination of the Administrator shall be resolved pursuant to
Section 23 of the Plan.

 

16. Compliance with Laws and Regulations

This Plan, the grant, issuance, vesting, exercise and settlement of Awards
thereunder, and the obligation of the Company to sell, issue or deliver Shares
under such Awards, shall be subject to all applicable foreign, federal, state
and local laws, rules and regulations, stock exchange rules and regulations, and
to such approvals by any governmental or regulatory agency as may be required.
The Company shall not be required to register in a Participant’s name or deliver
any Shares prior to the completion of any registration or qualification of such
shares under any foreign, federal, state or local law or any ruling or
regulation of any government body which the Administrator shall determine to be
necessary or advisable. To the extent the Company is unable to or the
Administrator deems it infeasible to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, the Company
and its Subsidiaries shall be relieved of any liability with respect to the
failure to issue or sell such Shares as to which such requisite authority shall
not have been obtained. No Option shall be exercisable and no Shares shall be
issued and/or transferable under any other Award unless a registration statement
with respect to the Shares underlying such Option is effective and current or
the Company has determined that such registration is unnecessary.

In the event an Award is granted to or held by a Participant who is employed or
providing services outside the United States, the Administrator may, in its sole
discretion, modify the provisions of the Plan or of such

 

13



--------------------------------------------------------------------------------

Award as they pertain to such individual to comply with applicable foreign law
or to recognize differences in local law, currency or tax policy. The
Administrator may also impose conditions on the grant, issuance, exercise,
vesting, settlement or retention of Awards in order to comply with such foreign
law and/or to minimize the Company’s obligations with respect to tax
equalization for Participants employed outside their home country.

 

17. Withholding

To the extent required by applicable federal, state, local or foreign law, a
Participant shall be required to satisfy, in a manner satisfactory to the
Company, any withholding tax obligations that arise by reason of an Option
exercise, disposition of Shares issued under an Incentive Stock Option, the
vesting of or settlement of an Award, an election pursuant to Section 83(b) of
the Code or otherwise with respect to an Award. To the extent a Participant
makes an election under Section 83(b) of the Code, within ten days of filing
such election with the Internal Revenue Service, the Participant must notify the
Company in writing of such election. The Company and its Subsidiaries shall not
be required to issue Shares, make any payment or to recognize the transfer or
disposition of Shares until all such obligations are satisfied. The
Administrator may provide for or permit these obligations to be satisfied
through the mandatory or elective sale of Shares and/or by having the Company
withhold a portion of the Shares that otherwise would be issued to him or her
upon exercise of the Option or the vesting or settlement of an Award, or by
tendering Shares previously acquired. To the extent a Participant makes an
election under Section 83(b) of the Code, within ten days of filing such
election with the Internal Revenue Service, the Participant must notify the
Company in writing of such election.

 

18. Administration of the Plan

(a) Administrator of the Plan. The Plan shall be administered by the
Administrator who shall be the Compensation and Personnel Committee of the Board
or, in the absence of a Compensation and Personnel Committee, the Board itself.
Any power of the Administrator may also be exercised by the Board, except to the
extent that the grant or exercise of such authority would cause any Award or
transaction to become subject to (or lose an exemption under) the short-swing
profit recovery provisions of Section 16 of the Securities Exchange Act of 1934
or cause an Award designated as a Performance Award not to qualify for treatment
as performance- based compensation under Section 162(m) of the Code. To the
extent that any permitted action taken by the Board conflicts with action taken
by the Administrator, the Board action shall control. The Compensation and
Personnel Committee may by resolution authorize one or more officers of the
Company to perform any or all things that the Administrator is authorized and
empowered to do or perform under the Plan, and for all purposes under this Plan,
such officer or officers shall be treated as the Administrator; provided,
however, that the resolution so authorizing such officer or officers shall
specify the total number of Awards (if any) such officer or officers may award
pursuant to such delegated authority, and any such Award shall be subject to the
form of Award Agreement theretofore approved by the Compensation and Personnel
Committee; and, provided further that such authorization shall not provide for
the grant of Awards to officers or directors of the Company. No such officer
shall designate himself or herself as a recipient of any Awards granted under
authority delegated to such officer. The Compensation and Personnel Committee
hereby designates the Secretary of the Company and the head of the Company’s
human resource function to assist the Administrator in the administration of the
Plan and execute agreements evidencing Awards made under this Plan or other
documents entered into under this Plan on behalf of the Administrator or the
Company. In addition, the Compensation and Personnel Committee may delegate any
or all aspects of the day-to-day administration of the Plan to one or more
officers or employees of the Company or any Subsidiary, and/or to one or more
agents.

(b) Powers of Administrator. Subject to the express provisions of this Plan, the
Administrator shall be authorized and empowered to do all things that it
determines to be necessary or appropriate in connection with the administration
of this Plan, including, without limitation: (i) to prescribe, amend and rescind
rules and regulations relating to this Plan and to define terms not otherwise
defined herein; (ii) to determine which persons are Participants, to which of
such Participants, if any, Awards shall be granted hereunder and the timing of
any such Awards; (iii) to grant Awards to Participants and determine the terms
and conditions thereof, including the

 

14



--------------------------------------------------------------------------------

number of Shares subject to Awards and the exercise or purchase price of such
Shares and the circumstances under which Awards become exercisable or vested or
are forfeited or expire, which terms may but need not be conditioned upon the
passage of time, continued employment, the satisfaction of performance criteria,
the occurrence of certain events (including a Change in Control), or other
factors; (iv) to establish and verify the extent of satisfaction of any
performance goals or other conditions applicable to the grant, issuance,
exercisability, vesting and/or ability to retain any Award; (v) to prescribe and
amend the terms of the agreements or other documents evidencing Awards made
under this Plan (which need not be identical) and the terms of or form of any
document or notice required to be delivered to the Company by Participants under
this Plan; (vi) to determine the extent to which adjustments are required
pursuant to Section 12; (vii) to interpret and construe this Plan, any rules and
regulations under this Plan and the terms and conditions of any Award granted
hereunder, and to make exceptions to any such provisions in if the
Administrator, in good faith, determines that it is necessary to do so in light
of extraordinary circumstances and for the benefit of the Company; (viii) to
approve corrections in the documentation or administration of any Award; (ix) to
require or permit Participant elections and/or consents under this Plan to be
made by means of such electronic media as the Administrator may prescribe; and
(x) to make all other determinations deemed necessary or advisable for the
administration of this Plan. The Administrator may, in its sole and absolute
discretion, without amendment to the Plan, waive or amend the operation of Plan
provisions respecting exercise after termination of employment or service to the
Company or an Affiliate and, except as otherwise provided herein, adjust any of
the terms of any Award. The Administrator may also (A) accelerate the date on
which any Award granted under the Plan becomes exercisable or (B) accelerate the
vesting date or waive or adjust any condition imposed hereunder with respect to
the vesting or exercisability of an Award, provided that the Administrator, in
good faith, determines that such acceleration, waiver or other adjustment is
necessary or desirable in light of extraordinary circumstances. Notwithstanding
anything in the Plan to the contrary, other than in connection with a change in
the Company’s capitalization (as described in Section 12) the exercise price of
an Option may not be reduced without stockholder approval (including canceling
previously awarded Options in exchange for cash, other Awards or Options or
Stock Appreciation Rights with an exercise price that is less than the exercise
price of the original Award without the approval of the Company’s stockholders).

(c) Determinations by the Administrator. All decisions, determinations and
interpretations by the Administrator regarding the Plan, any rules and
regulations under the Plan and the terms and conditions of or operation of any
Award granted hereunder, shall be final and binding on all Participants,
beneficiaries, heirs, assigns or other persons holding or claiming rights under
the Plan or any Award. The Administrator shall consider such factors as it deems
relevant, in its sole and absolute discretion, to making such decisions,
determinations and interpretations including, without limitation, the
recommendations or advice of any officer or other employee of the Company and
such attorneys, consultants and accountants as it may select.

(d) Subsidiary Awards. In the case of a grant of an Award to any Participant
employed by a Subsidiary, such grant may, if the Administrator so directs, be
implemented by the Company issuing any subject Shares to the Subsidiary, for
such lawful consideration as the Administrator may determine, upon the condition
or understanding that the Subsidiary will transfer the Shares to the Participant
in accordance with the terms of the Award specified by the Administrator
pursuant to the provisions of the Plan. Notwithstanding any other provision
hereof, such Award may be issued by and in the name of the Subsidiary and shall
be deemed granted on such date as the Administrator shall determine.

 

19. Amendment of the Plan or Awards

The Board may amend, alter or discontinue this Plan and the Administrator may
amend, or alter any agreement or other document evidencing an Award made under
this Plan but, except as provided pursuant to the provisions of Section 12, no
such amendment shall, without the approval of the stockholders of the Company:

(a) increase the maximum number of Shares for which Awards may be granted under
this Plan;

(b) reduce the price at which Options may be granted below the price provided
for in Section 6(a);

 

15



--------------------------------------------------------------------------------

(c) reduce the exercise price of outstanding Options;

(d) extend the term of this Plan;

(e) change the class of persons eligible to be Participants;

(f) otherwise amend the Plan in any manner requiring stockholder approval by law
or under the New York Stock Exchange listing requirements; or

(g) increase the individual maximum limits in Sections 5(c) and (d).

No amendment or alteration to the Plan or an Award or Award Agreement shall be
made which would impair the rights of the holder of an Award, without such
holder’s consent, provided that no such consent shall be required if the
Administrator determines in its sole discretion and prior to the date of any
Change in Control that such amendment or alteration either is required or
advisable in order for the Company, the Plan or the Award to satisfy any law or
regulation or to meet the requirements of or avoid adverse financial accounting
consequences under any accounting standard.

 

20. No Liability of Company

The Company and any Subsidiary or affiliate which is in existence or hereafter
comes into existence shall not be liable to a Participant or any other person as
to: (i) the non-issuance or sale of Shares as to which the Company has been
unable to obtain from any regulatory body having jurisdiction the authority
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder; and (ii) any tax consequence expected, but not
realized, by any Participant or other person due to the receipt, exercise or
settlement of any Award granted hereunder.

 

21. Non-Exclusivity of Plan

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the stockholders of the Company for approval shall be construed as creating
any limitations on the power of the Board or the Administrator to adopt such
other incentive arrangements as either may deem desirable, including without
limitation, the granting of restricted stock or stock options otherwise than
under this Plan or an arrangement not intended to qualify under Code
Section 162(m), and such arrangements may be either generally applicable or
applicable only in specific cases.

 

22. Governing Law

This Plan and any agreements or other documents hereunder shall be interpreted
and construed in accordance with the laws of the Delaware and applicable federal
law. Any reference in this Plan or in the agreement or other document evidencing
any Awards to a provision of law or to a rule or regulation shall be deemed to
include any successor law, rule or regulation of similar effect or
applicability.

 

23. Arbitration of Disputes

In the event a Participant or other holder of an Award or person claiming a
right under an Award or the Plan believes that a decision by the Administrator
with respect to such person or Award was arbitrary or capricious, the person may
request arbitration with respect to such decision. The review by the arbitrator
shall be limited to determining whether the Participant or other Award holder
has proven that the Administrator’s decision was arbitrary or capricious. This
arbitration shall be the sole and exclusive review permitted of the
Administrator’s decision. Participants, Award holders and persons claiming
rights under an Award or the Plan explicitly waive any right to judicial review.

 

16



--------------------------------------------------------------------------------

Notice of demand for arbitration shall be made in writing to the Administrator
within thirty (30) days after the applicable decision by the Administrator. The
arbitrator shall be selected by those members of the Board who are neither
members of the Compensation and Personnel Committee of the Board nor employees
of the Company or any Subsidiary. If there are no such members of the Board, the
arbitrator shall be selected by the Board. The arbitrator shall be an individual
who is an attorney licensed to practice law in the jurisdiction in which the
Company’s headquarters are then located. Such arbitrator shall be neutral within
the meaning of the Commercial Rules of Dispute Resolution of the American
Arbitration Association; provided, however, that the arbitration shall not be
administered by the American Arbitration Association. Any challenge to the
neutrality of the arbitrator shall be resolved by the arbitrator whose decision
shall be final and conclusive. The arbitration shall be administered and
conducted by the arbitrator pursuant to the Commercial Rules of Dispute
Resolution of the American Arbitration Association. Each side shall bear its own
fees and expenses, including its own attorney’s fees, and each side shall bear
one half of the arbitrator’s fees and expenses. The decision of the arbitrator
on the issue(s) presented for arbitration shall be final and conclusive and may
be enforced in any court of competent jurisdiction.

 

24. No Right to Employment, Reelection or Continued Service

Nothing in this Plan or an Award Agreement shall interfere with or limit in any
way the right of the Company, its Subsidiaries and/or its affiliates to
terminate any Participant’s employment, service on the Board or service for the
Company at any time or for any reason not prohibited by law, nor shall this Plan
or an Award itself confer upon any Participant any right to continue his or her
employment or service for any specified period of time. Neither an Award nor any
benefits arising under this Plan shall constitute an employment contract with
the Company, any Subsidiary and/or its affiliates. Subject to Sections 4 and 19,
this Plan and the benefits hereunder may be terminated at any time in the sole
and exclusive discretion of the Board without giving rise to any liability on
the part of the Company, its Subsidiaries and/or its affiliates.

 

25. Unfunded Plan

The Plan is intended to be an unfunded plan. Participants are and shall at all
times be general creditors of the Company with respect to their Awards. If the
Administrator or the Company chooses to set aside funds in a trust or otherwise
for the payment of Awards under the Plan, such funds shall at all times be
subject to the claims of the creditors of the Company in the event of its
bankruptcy or insolvency.

 

17